Case: 10-30547     Document: 00511695398         Page: 1     Date Filed: 12/14/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                        December 14, 2011
                                       No. 10-30547
                                                                           Lyle W. Cayce
                                                                                Clerk
MUTTASIM ELHASSAN,

                                                  Plaintiff - Appellant
v.

CITY OF SHREVEPORT; C.S. HEARD, individually and in his official
capacity as a police officer for the City of Shreveport,

                                                  Defendants - Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:08-CV-1628


Before BARKSDALE, GARZA, and ELROD, Circuit Judges.
PER CURIAM:*
        AFFIRMED. See 5TH CIR. R. 47.6.




        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.